DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1, 9-10 (renumbered as 1-3, for issue) are allowed. 
Independent claim 1 respectively recites the limitations: 
A CT lymph node detection system based on spatial-temporal recurrent attention mechanism, comprising a training sample extracting module, a deep layer feature extracting network, a feature embedding network, and a spatial-temporal recurrent attention target detection module…..
at step 5,1,2. forming the mixture density network by one fully-connected hidden
layer to perform regression for the temporal attention position coordinate and the Mixture Gaussian Function parameters…









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667